Citation Nr: 1010642	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-29 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an effective date earlier than February 
12, 2001 for the award of service connection for short bowel 
syndrome.

2.  Entitlement to an effective date earlier than February 
12, 2001 for the award of a total disability rating based on 
individual unemployability (TDIU) due to short bowel 
syndrome.

(The issue of whether there was clear and unmistakable error 
(CUE) in a July 6, 1971 Board decision that denied 
entitlement to service connection for a post-operative 
abdominal condition is addressed in a separate decision of 
the Board under Docket Number 06-05 836.)


REPRESENTATION

Veteran represented by:	Elzie Fitzgerald, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 
24, 1960 to March 23, 1961, from February 2, 1969 to March 
14, 1969, and from April 22, 1969 to May 2, 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In October 2005, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In an August 2007 decision, the Board denied entitlement to 
an effective date earlier than February 12, 2001 for the 
award of service connection for short bowel syndrome and for 
the award of a TDIU due to short bowel syndrome.  In a July 
2009 Memorandum Decision, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's August 2007 
decision with respect to these issues, and remanded the 
claims for further adjudication.

For reasons explained below, the issue of entitlement to an 
effective date earlier than February 12, 2001 for the award 
of a TDIU due to short bowel syndrome is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  There is no evidence of record to show that a claim for 
service connection for an abdominal disability was filed 
within one year of the Veteran's last date of discharge from 
service.

2.  On June 4, 1970, the Veteran filed an original claim for 
service connection for a post-operative abdominal condition, 
and in an October 1970 rating decision, the RO denied the 
claim.  The Board affirmed this denial in a July 1971 
decision.

3.  On February 12, 2001, VA received the Veteran's claim to 
reopen his previously denied claim for service connection for 
an abdominal disability.  Following a December 2004 Board 
decision that reopened the previously denied claim, the RO, 
in a March 2005 decision, granted entitlement to service 
connection for short bowel, effective February 12, 2001.

4.  In a July 2009 decision the Court determined that the 
July 1971 Board decision was clearly and unmistakably 
erroneous in denying service connection for a post-operative 
abdominal condition.


CONCLUSION OF LAW

The criteria for an effective date of June 4, 1970 for the 
award of service connection for short bowel syndrome are met.  
38 U.S.C.A. §§ 5110, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 
3.400, 20.1406 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
December 2002 letter, which advised the Veteran of what 
information and evidence is needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.

In any event, the Veteran's claim for an earlier effective 
date for short bowel syndrome arises from the initial grant 
of service connection for that disability.  In Dingess, the 
Court held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, because the notice 
that was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records and service personnel 
records, private treatment records, VA examination reports, 
and hearing testimony.  Moreover, the nature of the claim for 
an earlier effective date is based upon evidence already 
contained in the claims file, and the Veteran's argument 
centers around evidence in the claims file.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. §§ 3.151, 3.160 (2009).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2009); 38 C.F.R. § 3.151(a) (2009).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2009).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2009).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2009).  However, if a claim is received within one year from 
the date of discharge or release from service, the effective 
date of an award for disability compensation to a veteran 
shall be the day following the date of discharge or release.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2009); see 
also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  

Unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
implementing regulation states that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be the "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400(r) 
(2009).

However, under 38 C.F.R. § 20.1406, "[a] decision of the 
Board that revises a prior Board decision on the grounds of 
clear and unmistakable error has the same effect as if the 
decision had been made on the date of the prior decision."  
See also 38 C.F.R. § 3.105(a).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that the effective date for the grant of 
service connection for short bowel syndrome should be the day 
in 1969 on which he was discharged from an Army Hospital 
after having abdominal surgery in service as the date 
entitlement arose, or on the date that his original claim for 
service connection was received, June 4, 1970.

Service treatment records reflect that the Veteran underwent 
a right hemicolectomy and distal small bowel resection in 
February 1969.  However, there is no evidence of record to 
show that a claim for service connection for an abdominal 
disability was filed within one year of the Veteran's last 
date of discharge from service or at any time prior to June 
4, 1970.  The Veteran did file a claim for service connection 
for an eye condition in 1961, but nothing on that application 
indicates an intent to file a claim for service-connected 
compensation for an abdominal condition.  Indeed, his 
abdominal surgery did not occur until years after that date.  

In an October 1970 rating decision, the RO denied the 
Veteran's June 4, 1970 claim.  The Board affirmed this denial 
in a July 1971 decision.

On February 12, 2001, VA received the Veteran's first claim 
to reopen his previously denied claim for service connection 
for an abdominal disability.  The claim was denied in 
November 2001.  However, in a December 2004 decision, the 
Board determined that new and material evidence had been 
received to reopen the Veteran's claim and remanded the claim 
for a decision on the merits.  In a March 2005 rating 
decision, the RO granted entitlement to service connection 
for short bowel syndrome, evaluated as 60 percent disabling, 
effective February 12, 2001.  The Veteran appealed the 
effective date assigned.  Ultimately a claim of clear and 
unmistakable error in the July 1971 Board decision was filed, 
and subsequently denied by the Board in August 2007.

In a July 2009 decision, the Court determined that the July 
1971 Board decision was clearly and unmistakably erroneous in 
denying service connection for a post-operative abdominal 
condition.  In a decision being issued concurrently (under 
Docket Number 06-05 836), the Board granted the motion for 
revision of the prior decision based on CUE.  

In light of the favorable CUE determination, the Board notes 
that 38 C.F.R. § 3.400(r) regarding reopened claims is not 
applicable.  Rather, as the denial of service connection in 
the 1971 Board decision was the product of CUE, the Board 
concludes that the proper effective date for service 
connection for short bowel syndrome is the date that VA 
received the Veteran's original claim, June 4, 1970.

While the Veteran also argues that his effective date should 
be based on the date entitlement arose (i.e. the day in 1969 
on which he was discharged from a hospital in service), the 
record does not show that he filed a claim prior to June 4, 
1970.  Furthermore, the June 1970 claim for service 
connection was received by VA more than one year after the 
date of his final separation from service on May 2, 1969.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Therefore, 
because the Veteran did not file a claim within one year of 
the date of his last discharge, the date of claim controls as 
it is later than the date entitlement arose.  See id.  
Accordingly, June 4, 1970 is the earliest effective date 
permitted by law in this case.  See id.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of June 4, 1970 for the award of 
service connection for short bowel syndrome is granted.


REMAND

In a March 2005 rating decision, the RO granted entitlement 
to a TDIU as well as entitlement to service connection for 
short bowel syndrome (at 60 percent disabling), with February 
12, 2001 assigned as the effective date for both awards.  In 
the present decision, the Board has granted an earlier 
effective date of June 4, 1970 for the award of service 
connection for short bowel syndrome.  However, after a 
review, the Board observes that further development is 
required prior to adjudicating the Veteran's claim of 
entitlement to an effective date earlier than February 12, 
2001 for the award of a TDIU due to short bowel syndrome.

At his October 2005 hearing, the Veteran testified that he 
had previously worked as a surveyor for the State of Maine, 
but retired in approximately 1977 or 1978 and has been 
unemployed ever since.  He contended that he left his prior 
job because he could not adequately perform his work as a 
surveyor due to too many upset stomachs, needing to have 
bowel movements every few minutes, and spending a lot of time 
in the restroom.

At present, the medical evidence of record does not 
adequately address the level of disability for the Veteran's 
short bowel syndrome during the period from June 4, 1970 to 
February 11, 2001, nor has the RO had an opportunity to 
determine the appropriate evaluation for that disorder for 
the period prior to February 11, 2001.  Nor does the evidence 
of record does not adequately the affect of this disability 
to obtain or retain gainful employment (without regard to his 
age or nonservice-connected disability) during the period 
from June 1970 to February 2001.  

Thus, the Veteran should be asked to submit medical evidence 
reflecting the level of disability during the period from 
June 1970 to February 2001, and identify any disability 
benefits he received from retirement, state, or federal 
entities due to his abdominal condition during that time.  
Following the receipt of any medical or other evidence 
reflecting the level of disability during this time period, a 
VA medical opinion should be obtained as to the impact of the 
Veteran's short bowel syndrome on employability during that 
time frame. 

Finally, the Board notes that the Veteran has not been 
provided with VCAA notice of the requirements for a TDIU 
claim, nor has relevant employment information been obtained.  
Thus, on remand, the RO/AMC should provide corrective notice 
and request that the appropriate TDIU form be completed 
pertaining to the retroactive period.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises the Veteran about 
what is needed to substantiate a claim for 
a TDIU.  In addition, ask the Veteran to 
complete a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability, to obtain 
relevant employment information for the 
period from June 1970 to February 2001.

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his 
abdominal condition from June 1970 to 
February 2001.  After securing the 
necessary release, the RO/AMC should 
obtain records identified by the Veteran.   

3.  The Veteran should also be asked 
whether he received disability benefits or 
retirement benefits from a state or 
federal agency or from an employer.  If 
so, he should identify the relevant 
entities and provide any necessary 
release.  Corresponding records should be 
requested from any entity identified. 

4.  After the above has been completed to 
the extent possible, send the Veteran's 
claims file to a qualified medical 
examiner to provide an opinion after 
review of the claims file as to what 
extent would the Veteran's service-
connected short bowel syndrome have 
affected his ability to obtain or retain 
gainful employment (without regard to his 
age or nonservice-connected disability) 
for the time period from June 4, 1970 
through February 11, 2001.  A complete 
rationale for all opinions expressed 
should be provided.  

5.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed and the 
claim for entitlement to an effective date 
earlier than February 12, 2001 for the 
award of a TDIU due to short bowel 
syndrome should be adjudicated.  If the 
benefit sought on appeal is denied, then 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case which includes the regulations 
governing TDIU claims and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


